1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   FLOYD GREENE,                                   )   Case No.: 1:18-cv-00655-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                           RECOMMENDATIONS, AND DISMISSING
                                                     )   ACTION FOR FAILURE TO STATE A
14                                                   )   COGNIZABLE CLAIM FOR RELIEF
     NORM KARLOW, et.al.,
                                                     )
15                  Defendants.                      )   [ECF No. 26]
                                                     )
16                                                   )

17          Plaintiff Floyd Greene is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 5, 2019, the Magistrate Judge issued Findings and Recommendations recommending

21   the action be dismissed for failure to state a cognizable claim for relief. The Findings and

22   Recommendations were served on Plaintiff and contained notice that objections were to be filed within

23   twenty-one (21) days. On June 24, 2019, Plaintiff filed objections.

24          In his objections, Plaintiff continues to claim that he has stated a cognizable retaliation claim.

25   However, despite being advised in several orders, Plaintiff has failed to present a cognizable sexual

26   harassment and/or retaliation claim in his second and third amended complaints, and further leave to
27   amend is not warranted. (ECF Nos. 21, 24, 25, 26.) Accordingly, dismissal of the action is warranted.

28   ///

                                                         1
1           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de

2    novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s objections, the

3    Court finds the Findings and Recommendations to be supported by the record and by proper analysis.

4           Accordingly, IT IS HEREBY ORDERED that:

5           1.      The Findings and Recommendations issued June 5, 2019, are adopted in full;

6           2.      Plaintiff’s claims are dismissed for failure to state a cognizable claim for relief; and

7           3.      The Clerk of Court shall close this case.

8
9    IT IS SO ORDERED.

10   Dated: December 17, 2019
                                                  SENIOR DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
